 



Exhibit 10.1
SECOND AMENDMENT AGREEMENT
     This SECOND AMENDMENT AGREEMENT (this “Amendment”) is made as of the 16th
day of March, 2007 among:
     (a) AGILYSYS, INC., an Ohio corporation (“Agilysys”);
     (b) each other US Borrower, as defined in the Credit Agreement;
     (c) each Foreign Borrower, as defined in the Credit Agreement, (each such
Foreign Borrower, together with each US Borrower shall be referred to herein,
collectively, as “Borrowers” and, individually, each a “Borrower”);
     (d) the Lenders, as defined in the Credit Agreement, as hereinafter
defined;
     (e) LASALLE BANK NATIONAL ASSOCIATION, as lead arranger, book runner and
administrative agent for the Lenders under this Agreement (“Agent”);
     (f) NATIONAL CITY BANK, as syndication agent;
     (g) HARRIS N.A., as co-documentation agent;
     (h) CHARTER ONE BANK, N.A., as co-documentation agent; and
     (i) U.S. BANK NATIONAL ASSOCIATION, as managing agent.
     WHEREAS, Borrowers, Agent and the Lenders are parties to that certain
Credit Agreement, dated as of October 18, 2005, that provides, among other
things, for loans and letters of credit aggregating Two Hundred Million Dollars
($200,000,000), all upon certain terms and conditions (as amended and as the
same may from time to time be further amended, restated or otherwise modified,
the “Credit Agreement”);
     WHEREAS, Borrowers, Agent and the Lenders desire to amend the Credit
Agreement to modify certain provisions thereof and add certain provisions
thereto;
     WHEREAS, each capitalized term used herein and defined in the Credit
Agreement, but not otherwise defined herein, shall have the meaning given such
term in the Credit Agreement; and
     WHEREAS, unless otherwise specifically provided herein, the provisions of
the Credit Agreement revised herein are amended effective as of the date of this
Amendment;

 



--------------------------------------------------------------------------------



 



     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein and for other valuable consideration, Borrowers, Agent and the
Lenders agree as follows:
     1. Amendment to Replace Definitions. Section 1.1 of the Credit Agreement is
hereby amended to delete the definitions of “Consolidated EBITDA”, “Consolidated
Fixed Charges”, “Consolidated Funded Indebtedness” and “Permitted Foreign
Subsidiary Loans and Investments” therefrom and to insert in place thereof,
respectively, the following:
     “Consolidated EBITDA” shall mean, for any period, as determined on a
Consolidated basis and in accordance with GAAP, Consolidated Net Earnings from
continuing operations of Agilysys, as reported in Agilysys’ Consolidated income
statement for such period, as reflected in Agilysys’ Quarterly Report on Form
10-Q or Agilysys’ Annual Report on Form 10-K filed with the SEC for such period,
as applicable, plus the aggregate amounts deducted in determining such
Consolidated Net Earnings from continuing operations in respect of:
     (a) Consolidated Income Tax Expense;
     (b) Consolidated Interest Expense (including, to the extent deducted from
Consolidated Net Earnings from continuing operations of Agilysys, the
amortization of deferred financing costs, interest expense on deferred
compensation arrangements, if any, and payments made to obtain Hedge
Agreements);
     (c) Consolidated Depreciation and Amortization Charges;
     (d) Consolidated restructuring charges for the KeyLink Disposition as
reported in Agilysys’ Consolidated financial statements for any such period
during the fiscal year of Agilysys ending either on March 31, 2007 or March 31,
2008, in each case as reflected in Agilysys’ Quarterly Report on Form 10-Q or
Agilysys’ Annual Report on Form 10-K filed with the SEC for such period, as
applicable, in an aggregate amount not to exceed (i) Five Million Dollars
($5,000,000) for all such periods during the fiscal year ending on March 31,
2007, and (ii) Five Million Dollars ($5,000,000) for all such periods during the
fiscal year ending on March 31, 2008;
     (e) (i) extraordinary non-cash losses not incurred in the ordinary course
of business, minus (ii) extraordinary non-cash gains not incurred in the
ordinary course of business; and
     (f) Consolidated one-time restructuring charges for each Acquisition
completed on or after the KeyLink Disposition Date, in each case as approved by
Agent, in its sole discretion, in an amount not to exceed Two Million Five
Hundred Thousand Dollars ($2,500,000) for each such Acquisition;

2



--------------------------------------------------------------------------------



 



provided that (A) the one-time tax payment of up to One Hundred Fifty Million
Dollars ($150,000,000) in connection with the KeyLink Disposition shall be
excluded from the calculation of Consolidated EBITDA; (B) for the period in
which the KeyLink Disposition occurs, all operations of the “KeyLink Systems”
business shall be deemed to be continuing operations for purposes of the
calculation of Consolidated EBITDA; and (C) Consolidated EBITDA shall be
calculated on a pro forma basis giving effect to positive earnings of any
acquired entity pursuant to an Acquisition permitted under this Agreement, for
the most recently completed four fiscal quarters of Agilysys, using, for such
Acquisition, as applicable, historical financial statements containing such
adjustments as are approved by Agent for inclusion in such calculation, which
adjustments shall be satisfactory to Agent, in the good-faith exercise of its
reasonable credit judgment. The aforementioned adjustments referenced in subpart
(C) of the foregoing proviso may be broken down by fiscal quarter in Agilysys’
reasonable judgment.
     “Consolidated Fixed Charges” shall mean, at any date, as determined on a
Consolidated basis and in accordance with GAAP, without duplication, the
aggregate of (a) Consolidated Interest Expense (including, without limitation,
the “imputed interest” portion of capital leases, synthetic leases and asset
securitizations, if any), (b) rent expenses, (c) principal payments on
Consolidated Funded Indebtedness (other than optional prepayments of the Loans
or any other Indebtedness), (d) Consolidated Income Tax Expense paid in cash,
and (e) cash expenditures relating to Capital Distributions (other than the 2007
Redemption); provided that (i) the one-time tax payment of up to One Hundred
Fifty Million Dollars ($150,000,000) in connection with the KeyLink Disposition
shall be excluded from the calculation of Consolidated Fixed Charges, and
(ii) with respect to any Acquisition, such acquired entity’s historical
financial information (as appropriate, in the sole discretion of Agent) shall be
included in the calculation of Consolidated Fixed Charges.
     “Consolidated Funded Indebtedness” shall mean, for any period, as
determined on a Consolidated basis, the sum of (a) all Indebtedness for borrowed
money, as determined in accordance with GAAP, (b) all obligations (contingent or
otherwise) under any letter of credit or banker’s acceptance, and
(c) Capitalized Lease Obligations and Indebtedness pursuant to synthetic leases,
as determined in accordance with GAAP; provided that, during the period from the
KeyLink Disposition Date until the Financial Covenant Effective Date,
Consolidated Funded Indebtedness shall exclude all contingent obligations under
undrawn letters of credit.
     “Permitted Foreign Subsidiary Loans and Investments” shall mean:
     (a) the investments by Agilysys or a Domestic Subsidiary in a Foreign
Subsidiary (that is not a Credit Party), in such amounts existing as of the
Closing Date and set forth on Schedule 5.11 hereto;

3



--------------------------------------------------------------------------------



 



     (b) the loans by Agilysys or a Domestic Subsidiary to a Foreign Subsidiary
(that is not a Credit Party), in such amounts existing as of the Closing Date
and set forth on Schedule 5.11 hereto;
     (c) any investment by a Foreign Subsidiary in, or loan from a Foreign
Subsidiary to, or guaranty from a Foreign Subsidiary of Indebtedness of, a
Credit Party or any other Foreign Subsidiary; and
     (d) any Non-Credit Party Exposure, so long as the Non-Credit Party Exposure
does not exceed the aggregate amount of Thirty Million Dollars ($30,000,000) at
any time outstanding.
     2. Amendment to Revise Definitions.
     (a) Amendment to Revise the Definition of Applicable Facility Fee Rate.
Section 1.1 of the Credit Agreement is hereby amended to add the following new
provision to the end of the definition of “Applicable Facility Fee Rate”:
Anything in this Agreement to the contrary notwithstanding, for the period from
the KeyLink Disposition Date through the Applicable Margin Reset Date, the
Applicable Facility Fee Rate shall be twenty-two and one-half (22.50) basis
points; provided that, if for any fiscal quarter during such period the Leverage
Ratio exceeds or equals 1.50 to 1.00, then the Applicable Facility Fee Rate
shall be as set forth in the above grid, as appropriate.
     (b) Amendment to Revise the Definition of Applicable Margin. Section 1.1 of
the Credit Agreement is hereby amended to add the following new provision to the
end of the definition of “Applicable Margin”:
Anything in this Agreement to the contrary notwithstanding, for the period from
the KeyLink Disposition Date through the Applicable Margin Reset Date, the
Applicable Margin shall be (i) one hundred two and one-half (102.50) basis
points for LIBOR Fixed Rate Loans, and (ii) zero (0.00) basis points for Base
Rate Loans; provided that, if for any fiscal quarter during such period the
Leverage Ratio exceeds or equals 1.50 to 1.00, then the Applicable Margin shall
be as set forth in the above grid, as appropriate.
     3. Addition to Definitions. Section 1.1 of the Credit Agreement is hereby
amended to add the following new definitions thereto:
     “2007 Required Net Worth Amount” shall mean the Consolidated Net Worth of
Agilysys as of the KeyLink Disposition Date, after giving effect to the KeyLink
Disposition.

4



--------------------------------------------------------------------------------



 



     “2007 Redemption” shall mean the repurchase by Agilysys, prior to
December 31, 2007, of up to six million (6,000,000) shares of the capital stock
of Agilysys with a portion of the proceeds from the KeyLink Disposition.
     “2007 Redemption Date” shall mean the date that the 2007 Redemption is
completed.
     “Agilysys Canada” shall mean Agilysys Canada, Inc., a company organized
under the laws of Ontario, Canada.
     “Applicable Margin Reset Date” shall mean the first date after the KeyLink
Disposition Date that Consolidated EBITDA for the most recently completed twelve
(12) calendar months, equals or exceeds Twenty-Five Million Dollars
($25,000,000).
     “Available Cash Liquidity” shall mean, at any date, the aggregate amount of
all unrestricted cash-on-hand of Agilysys held at financial institutions located
in the United States.
     “Financial Covenant Effective Date” shall mean the earliest of (a) the date
that any Revolving Credit Exposure exists (other than any Letter of Credit
Exposure not in excess of the aggregate amount of Five Million Dollars
($5,000,000) at any time), (b) the date of the first request for a Credit Event
after the KeyLink Disposition Date, (c) the date that Agilysys delivers to Agent
a Compliance Certificate evidencing compliance with the covenants set forth in
Section 5.7(a) through Section 5.7(d) hereof, or (d) December 31, 2007.
     “KeyLink Asset Purchase Agreement” shall mean that certain Asset Purchase
Agreement, dated as of January 2, 2007, among Agilysys, Agilysys Canada, Arrow
Electronics, Inc., a New York corporation, Support Net, Inc., an Indiana
corporation, and Arrow Electronics Canada Ltd., a corporation organized under
the laws of Canada.
     “KeyLink Disposition” shall mean the sale by Agilysys and Agilysys Canada
of certain of their respective assets relating to the operation of their
“KeyLink Systems” business, pursuant to the KeyLink Asset Purchase Agreement.
     “KeyLink Disposition Date” shall mean the date that the KeyLink Disposition
is consummated, pursuant to the KeyLink Asset Purchase Agreement.
     4. Amendment to Financial Reporting Provisions. Section 5.3 of the Credit
Agreement is hereby amended to delete subsection (c) therefrom and to insert in
place thereof the following:
     (c) Compliance Certificate. Agilysys shall deliver to Agent and the
Lenders, concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, (i) from the period commencing with the KeyLink
Disposition Date through

5



--------------------------------------------------------------------------------



 



the day prior to the Financial Covenant Effective Date, a certificate from the
President or Chief Financial Officer of Agilysys calculating the Leverage Ratio
as of the end of the immediately preceding fiscal quarter of Agilysys, and
(ii) at all times other than the period commencing with the KeyLink Disposition
Date through the day prior to the Financial Covenant Effective Date, a
Compliance Certificate.
     5. Amendment to Change in Business Covenant. Section 5.5 of the Credit
Agreement is hereby amended to delete subsection (b) therefrom and to insert in
place thereof the following:
     (b) No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date (other than any change in the general nature of
the business of the Companies by virtue of the KeyLink Disposition).
     6. Amendment to Financial Covenants. Article V of the Credit Agreement is
hereby amended to delete Section 5.7 therefrom and to insert in place thereof
the following:
     Section 5.7. Financial Covenants.
     (a) Leverage Ratio. Agilysys shall not suffer or permit at any time the
Leverage Ratio to exceed 3.00 to 1.00; provided that Borrowers shall not be
required to be in compliance with this Section 5.7(a) for the period from the
KeyLink Disposition Date through the day prior to the Financial Covenant
Effective Date (it being understood that effective on the Financial Covenant
Effective Date, Borrowers shall be required to be in compliance with this
Section 5.7(a) as of the last day of the most recently completed fiscal quarter
of Agilysys).
     (b) Fixed Charge Coverage Ratio. Agilysys shall not suffer or permit at any
time the Fixed Charge Coverage Ratio to be less than 1.20 to 1.00; provided that
Borrowers shall not be required to be in compliance with this Section 5.7(b) for
the period from the KeyLink Disposition Date through the day prior to the
Financial Covenant Effective Date (it being understood that effective on the
Financial Covenant Effective Date, Borrowers shall be required to be in
compliance with this Section 5.7(b) as of the last day of the most recently
completed fiscal quarter of Agilysys).
     (c) Liquidity Ratio. During the period from the Closing Date through the
date that is ninety (90) days after the KeyLink Disposition Date, for any fiscal
quarter of Agilysys in which the Leverage Ratio equals or exceeds 2.00 to 1.00,
Agilysys shall not suffer or permit the Liquidity Ratio, for such fiscal
quarter, to be less than 1.00 to 1.00; provided that Borrowers shall not be
required to be in compliance with this Section 5.7(c) for the period from the
KeyLink Disposition Date through the day prior to the Financial Covenant
Effective Date (it being understood that effective on the Financial Covenant

6



--------------------------------------------------------------------------------



 



Effective Date, Borrowers shall be required to be in compliance with this
Section 5.7(c) as of the last day of the most recently completed fiscal quarter
of Agilysys).
     (d) Consolidated Net Worth. Agilysys shall not suffer or permit at any time
the Consolidated Net Worth, for the most recently completed fiscal year of
Agilysys, to be less than the current minimum amount required, which current
minimum amount required shall be:
     (i) on the Closing Date through March 30, 2006, the Closing Date Required
Net Worth Amount;
     (ii) on March 31, 2006 through March 30, 2007, the Closing Date Required
Net Worth Amount plus the Increase Amount for March 31, 2006;
     (iii) on March 31, 2007 (unless such date is the KeyLink Disposition Date,
and in such case, this subpart (iii) shall have no effect) through the day prior
to the KeyLink Disposition Date, the Closing Date Required Net Worth Amount plus
the Increase Amount for March 31, 2006 and the Increase Amount for March 31,
2007; and
     (iv) on the KeyLink Disposition Date through March 30, 2008, the 2007
Required Net Worth Amount, with such current minimum amount required to be
positively increased by the Increase Amount on March 31, 2008, and by an
additional Increase Amount on the last day of each succeeding fiscal year of
Agilysys thereafter.
As used herein, the term “Increase Amount” shall mean an amount equal to
(A) fifty percent (50%) of positive Consolidated Net Earnings for the fiscal
year then ended (with no deduction for losses), plus (B) one hundred percent
(100%) of the proceeds of any equity offering by the Companies, or any debt
offering of the Companies, to the extent converted into equity; provided that
(1) Borrowers shall not be required to be in compliance with this Section 5.7(d)
for the period from the KeyLink Disposition Date through the day prior to the
Financial Covenant Effective Date (it being understood that effective on the
Financial Covenant Effective Date, Borrowers shall be required to be in
compliance with this Section 5.7(d) as of the last day of the most recently
completed fiscal quarter of Agilysys); (2) on and after the 2007 Redemption
Date, the current minimum amount required for the Consolidated Net Worth
requirement shall be decreased by the aggregate amount paid by Agilysys for the
repurchase of the capital stock of Agilysys pursuant to the 2007 Redemption; and
(3) if the KeyLink Disposition does not take place, then Consolidated Net Worth
shall be increased as set forth in subpart (iii) above on March 31, 2007, and by
an additional Increase Amount on the last day of each succeeding fiscal year of
Agilysys thereafter.
     (e) Minimum Available Cash Liquidity. Agilysys shall not suffer or permit
at any time the Available Cash Liquidity to be less than One Hundred Million
Dollars

7



--------------------------------------------------------------------------------



 



($100,000,000) on the KeyLink Disposition Date through the Financial Covenant
Effective Date.
     7. Amendment to Permitted Borrowing Covenant. Section 5.8 of the Credit
Agreement is hereby amended to delete subsection (i) therefrom and to insert in
place thereof the following new subsection (i):
     (i) for the period from the Closing Date through the date that is ninety
(90) days after the KeyLink Disposition Date, unsecured obligations owing with
respect to the Agreement for Inventory Financing (or, if the Agreement for
Inventory Financing has been terminated, any other agreement or arrangement with
IBM Credit LLC or any of its affiliates with respect to the purchase of
Inventory); provided that (i) effective on the KeyLink Disposition Date through
the date that is ninety (90) days after the KeyLink Disposition Date, the
aggregate amount of all such obligations shall not exceed Thirty Million Dollars
($30,000,000), and (ii) effective on the date that is ninety-one (91) days after
the KeyLink Disposition Date and thereafter, the aggregate amount of all such
obligations shall not exceed Ten Million Dollars ($10,000,000);
     8. Additions to Merger and Sale of Assets Covenant. Section 5.12 of the
Credit Agreement is hereby amended to add the following new subsection (m) at
the end thereto:
     (m) Agilysys and Agilysys Canada may sell their respective assets pursuant
to the KeyLink Disposition;
     9. Amendment to Pledge of Stock Provisions. Section 5.20 of the Credit
Agreement is hereby amended to delete subsection (b) therefrom and to insert in
place thereof the following:
     (b) Pledge of Stock or Other Ownership Interest. If, as of the last day of
any fiscal quarter, the Obligor Asset Ratio or the Obligor EBITDA Ratio shall be
less than 0.80 to 1.00, then Administrative Borrower shall provide prompt
written notice to Agent and the Lenders and shall pledge, or cause a Domestic
Subsidiary to pledge, within sixty (60) days of such notice, sixty-five percent
(65%) of the outstanding shares or other ownership interests of first-tier
Foreign Subsidiaries that would cause, with the addition of such Foreign
Subsidiaries as Pledged Foreign Subsidiaries, the Obligor Asset Ratio and the
Obligor EBITDA Ratio to be equal to or greater than 0.80 to 1.00; provided that
Borrowers shall not be required to be in compliance with this Section 5.20(b)
for the period from the KeyLink Disposition Date through the day prior to the
Financial Covenant Effective Date. Any pledge by a Credit Party pursuant to this
subsection (b) shall be evidenced by a pledge agreement, in form and substance
reasonably satisfactory to Agent, executed by the appropriate Credit Party, with
the requisite share certificates or other evidence of equity, if any, to be
delivered to Agent, for the benefit of the Lenders.
     10. Amendment to Schedule 3. The Credit Agreement is hereby amended to
delete Schedule 3 (Guarantors of Payment) therefrom and to insert in place
thereof the new Schedule 3 attached hereto.

8



--------------------------------------------------------------------------------



 



     11. Closing Items. Concurrently with the execution of this Amendment,
Agilysys shall:
     (a) cause Agilysys MD, Inc. to execute and deliver to Agent, for the
benefit of the Lenders, a Guaranty of Payment, in form and substance
satisfactory to Agent, together with resolutions, Organizational Documents and
any other agreement or document required by Agent, in its reasonable discretion;
     (b) cause each Guarantor of Payment to execute the attached Acknowledgement
and Agreement;
     (c) pay an amendment fee in an amount equal to Two Hundred Thousand Dollars
($200,000) to Agent, for the pro-rata benefit of each Lender that shall have
executed and delivered this Amendment to Agent on or before 5:00 P.M. (Eastern
time) on March 15, 2007; and
     (d) pay all legal fees and expenses of Agent in connection with this
Amendment.
     12. Representations and Warranties. (a) Each Borrower has the legal power
and authority to execute and deliver this Amendment; (b) the officers executing
this Amendment have been duly authorized to execute and deliver the same and
bind each Borrower with respect to the provisions hereof; (c) the execution and
delivery hereof by each Borrower and the performance and observance by each
Borrower of the provisions hereof do not violate or conflict with the
organizational agreements of such Borrower or any law applicable to such
Borrower or result in a breach of any provision of or constitute a default under
any other agreement, instrument or document binding upon or enforceable against
such Borrower; (d) no Default or Event of Default exists under the Credit
Agreement, nor will any occur immediately after the execution and delivery of
this Amendment or by the performance or observance of any provision hereof;
(e) no Borrower is aware of any claim or offset against, or defense or
counterclaim to, such Borrower’s obligations or liabilities under the Credit
Agreement or any Related Writing; and (f) this Amendment constitutes a valid and
binding obligation of each Borrower in every respect, enforceable in accordance
with its terms.
     13. References to Credit Agreement. Each reference that is made in the
Credit Agreement or any Related Writing shall hereafter be construed as a
reference to the Credit Agreement as amended hereby. Except as herein otherwise
specifically provided, all terms and provisions of the Credit Agreement are
confirmed and ratified and shall remain in full force and effect and be
unaffected hereby. This Amendment is a Related Writing.
     14. Waiver. Each Borrower, by signing below, hereby waives and releases
Agent and the Lenders and their respective directors, officers, employees,
attorneys, affiliates and subsidiaries from any and all claims, offsets,
defenses and counterclaims of which such Borrower is aware, such waiver and
release being with full knowledge and understanding of the circumstances and
effect thereof and after having consulted legal counsel with respect thereto.

9



--------------------------------------------------------------------------------



 



     15. Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which when so executed and delivered shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.
     16. Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.
     17. Severability. Any term or provision of this Amendment held by a court
of competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.
     18. Governing Law. The rights and obligations of all parties hereto shall
be governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.
[Remainder of page intentionally left blank.]
11260511.6

10



--------------------------------------------------------------------------------



 



     JURY TRIAL WAIVER. BORROWERS, THE LENDERS AND AGENT, TO THE EXTENT
PERMITTED BY LAW, EACH HEREBY WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWERS, THE LENDERS AND AGENT, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.
     IN WITNESS WHEREOF, the parties have executed and delivered this Second
Amendment Agreement as of the date first set forth above.

      AGILYSYS, INC.
 
   
By:
  /s/ Martin F. Ellis
 
   
 
  Martin F. Ellis
Executive Vice President, Treasurer and Chief Financial Officer
 
    LASALLE BANK NATIONAL
     ASSOCIATION, as Agent and as a Lender
 
   
By:
  /s/ Brian H. Gallagher
 
   
 
  Brian H. Gallagher
Vice President

      NATIONAL CITY BANK, as Syndication
     Agent and as a Lender
 
   
By:
  /s/ Marguerite C. Burtzlaff
 
   
Name:
  Marguerite C. Burtzlaff
 
   
Title:
  Senior Vice President
 
   

 
Signature Page 1 of 3
to the Second Amendment Agreement

 



--------------------------------------------------------------------------------



 



      HARRIS N.A., as Co-Documentation Agent
     and as a Lender
 
   
By:
  /s/ Christopher C. Cavaiani
 
   
Name:
  Christopher C. Cavaiani
 
   
Title:
  Vice President
 
   
 
    CHARTER ONE BANK, N.A.,
     as Co-Documentation Agent and as a Lender
 
   
By:
  /s/ Michael Dolson
 
   
Name:
  Michael Dolson
 
   
Title:
  Vice President
 
   
 
    U.S. BANK NATIONAL ASSOCIATION,
     as Managing Agent and as a Lender
 
   
By:
   
 
   
Name:
   
 
   
Title:
   
 
   
 
    JPMORGAN CHASE BANK, N.A.
 
   
By:
  /s/ Peter M. Ling
 
   
Name:
  Peter M. Ling
 
   
Title:
  Managing Director
 
   
 
    PNC BANK, NATIONAL ASSOCIATION
 
   
By:
  /s/ Joseph G. Moran
 
   
Name:
  Joseph G. Moran
 
   
Title:
  Managing Director
 
   

 
Signature Page 2 of 3
to the Second Amendment Agreement

 



--------------------------------------------------------------------------------



 



      FIFTH THIRD BANK
 
   
By:
  /s/ Roy C. Lanctot
 
   
Name:
  Roy C. Lanctot
 
   
Title:
  Vice President
 
   
 
    FIRSTMERIT BANK, N.A.
 
   
By:
  /s/ Robert G. Morlan
 
   
Name:
  Robert G. Morlan
 
   
Title:
  Senior Vice President
 
   
 
    HSBC BANK USA, NATIONAL ASSOCIATION
 
   
By:
  /s/ Robert J. McArdle
 
   
Name:
  Robert J. McArdle
 
   
Title:
  Vice President, Commercial Banking
 
   

 
Signature Page 3 of 3
to the Second Amendment Agreement

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT
The undersigned consent and agree to and acknowledge the terms of the foregoing
Second Amendment Agreement dated as of March 16, 2007. The undersigned further
agree that the obligations of the undersigned pursuant to the Guaranty of
Payment executed by the undersigned are hereby ratified and shall remain in full
force and effect and be unaffected hereby.
The undersigned hereby waive and release Agent and the Lenders and their
respective directors, officers, employees, attorneys, affiliates and
subsidiaries from any and all claims, offsets, defenses and counterclaims of any
kind or nature, absolute and contingent, of which the undersigned are aware or
should be aware, such waiver and release being with full knowledge and
understanding of the circumstances and effect thereof and after having consulted
legal counsel with respect thereto.
JURY TRIAL WAIVER. THE UNDERSIGNED, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVE
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG BORROWERS, AGENT, THE LENDERS AND THE
UNDERSIGNED, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
AMENDMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

              AGILYSYS NV, LLC   AGILYSYS MD, INC.
 
           
By:
  /s/ Tina Stehle   By:   /s/ Tina Stehle
 
           
Name:
  Tina Stehle   Name:   Tina Stehle
 
           
Title:
  Vice President & General Manager   Title:   President
 
           

 
Signature Page to the
Acknowledgment and Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
GUARANTORS OF PAYMENT
Domestic Guarantors of Payment
Agilysys NV, LLC, a Delaware limited liability company
Agilysys MD, Inc., a Maryland corporation
Foreign Guarantors of Payment
None as of the Closing Date.

 